Citation Nr: 0319553	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for residuals of 
medial and lateral menicectomies of the right knee, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied an increased evaluation for 
residuals of medial and lateral menicectomies of the right 
knee.

This case was previously before the Board in March 2001 at 
which time it was remanded for additional development.  

A review of the records shows that the veteran's 
representative submitted medical records in November 2002 
along with a request that the records be considered for 
appropriate action and consideration.  The medical records 
indicated the veteran underwent a total right knee 
replacement in September 2002.  It is unclear to the Board 
whether the purpose of this submission was to request a 
temporary total rating or any of the ancillary benefits the 
veteran may be entitled to receive as a result of the 
surgery.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1944 to 
May 1946.

2.  On July 31, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested by the veteran.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202 (2002), 20.204 (April 18, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the regulation for withdrawing an appeal 
has changed.  The amendment, which came into effect on April 
18, 2003, allows a veteran to withdraw his appeal, and allows 
a representative to withdraw an appeal without having written 
consent from the appellant.  The rule also clarifies the 
process for withdrawing an appeal.  In this case, the veteran 
indicated his intent to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  

The veteran's representative submitted a statement from the 
veteran in which he requested that the appeal of the 
evaluation of his right knee disability be closed out.  The 
statement complies with the requirements set forth above.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice. 




ORDER

The appeal for entitlement to an increased evaluation for 
residuals of medial and lateral menicectomies of the right 
knee is dismissed. 



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

